Label Matrix for local noticing
113¢-1

Case 20-14645-AJC

Southern District of Florida
Miami

Tue Jun 9 12:46:17 EDT 2020
AmeriCredit/GM Financial

Attn: Bankruptcy

Po Box 183853

Arlington, TX 76096-3853

Bank of America, N.A.
P 0 Box 982284
El Paso, TX 79998-2284

Capital One Bank (USA), N.A.
by American InfoSource as agent
PO Box 71083

Charlotte, NC 28272-1083

Comenitycapital/bjsclb
Attn: Bankruptcy Dept
Po Box 183003

Columbus, OH 43218-3003

Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346

Midland Funding

Attn: Bankruptcy

350 Camino de la Reina
Suite 100

San Diego, CA 92108-3007

Quantum3 Group LLC as agent for
Credit Corp Solutions Inc

PO Box 788

Kirkland, WA 98083-0788

Synchrony Bank/Care Credit
Attn: Bankruptcy Dept

Po Box 965064

Orlando, FL 32896-5064

World Omni Financial Corp.
Attn: Bankruptcy

Po Box 991817

Mobile, AL 36691-8817

Case 20-14645-AJC Doc 48 _ Filed 09/24/20

Synchrony Bank

PRA Receivables Management, LLC
PO Box 41021

Norfolk, VA 23541-1021

Bank of America
4909 Savarese Circle
F11-908-01-50

Tampa, FL 33634-2413

BrightStar Credit Union

Attn: Bankruptcy

Po Box 8966

Fort Lauderdale, FL 33310-8966

(p) PMORGAN CHASE BANK NA
BANKRUPTCY MAIL INTAKE TEAM
700 KANSAS LANE FLOOR 01
MONROE LA 71203-4774

Credit Corp Solutions, Inc
c/o Marcadis Singer, P.A.
5104 S Westshore Boulevard
Tampa, FL 33611-5650

(p) JEFFERSON CAPITAL SYSTEMS LLC
PO BOX 7999
SAINT CLOUD NN 56302-7999

Office of the US Trustee
51 S.W. Ist Ave.

Suite 1204

Miami, FL 33130-1614

Space Coast Credit Union
Attn: Bankruptcy

8045 North Wickham Road
Melbourne, FL 32940-7920

Synchrony Bank/Yamaha
Attn: Bankruptcy Dept
Po Box 965060

Orlando, FL 32896-5060

World Omni Financial Corp.
c/o H. Michael Solloa, Jr.
110 SE 6th Street, Suite 1500
Fort Lauderdale, FL 33301-5039

Pagelof2
World Omni Financial Corp.

c/o H. Michael Solloa, Jr.,
110 SE 6 St., 15 Floor.
Ft. Lauderdale, FL 33301-5004

(p) BANK OF AMERICA
PO BOX 982238
EL PASO TX 79998-2238

Capital One

Attn: Bankruptcy

Po Box 30285

Salt Lake City, UT 84130-0285

Citi/Sears
Citibank/Centralized Bankruptcy
Po Box 790034

St Louis, MO 63179-0034

Hyundai Motor Finance

Attn: Bankruptcy

Po Box 20829

Fountain City, CA 92728-0829

Midland Funding

Attn: Bankruptcy

350 Camino De La Reine Ste 100
San Diego, CA 92108-3007

(p)PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

Syncb/home Design Nahf
Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896-5060

Wells Fargo Jewelry Advantage
Attn: Bankruptcy

Po Box 10438

Des Moines, IA 50306-0438

Nancy K. Neidich

www. chl3miami.com

POB 279806

Miramar, FL 33027-9806
Ricardo Hernandez
3574 W 80th Street
Unit 102

Hialeah Gardens, FL 33018-7519

Robert Sanchez Esq
355 W 49 St.
Hialeah, FL 33012-3715

Case 20-14645-AJC Doc 48 Filed 09/24/20 Page 2 of 2

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g) (4).

Bank of America
Po Box 982238
El Paso, TX 79998

Portfolio Recovery Associates
Riverside Commerce Center
120 Corporate Boulevard
Suite 100

Norfolk, VA 23502-4962

Chase Card Services
Attn: Bankruptcy

Po Box 15298
Wilmington, DE 19850

(d)Portfolio Recovery Associates, LLC
POB 41067
Norfolk VA 23541

Jefferson Capital Systems, LLC
Attn: Bankruptcy

16 Mcleland Road

Saint Cloud, MN 56303

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)Miami

End of Label Matrix

Mailable recipients 31
Bypassed recipients 1
Total 32
